Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/22/2022, with respect to claims 1 and 16 have been fully considered but they are not persuasive. 

Applicant stated:
Applicant respectfully submits that Letsky fails to teach or suggest the sensing unit comprising a contact sensor configured to sense a gripped state of the handle; and a tilt sensor configured to sense a posture of the main body, and wherein the sensing unit senses a change in the posture of the main body according to the gripped state of the handle of independent claim 1 and wherein sensing by the sensing unit comprises sensing a gripped state of the handle and sensing a posture of the main body of independent claim 16.

Examiner respectfully disagrees:

Letsky teaches: the sensing unit comprising a contact sensor configured to sense a gripped state of the handle ([0010], disclosing a capacitive touch sensor operably coupled to the central processing unit and to the housing, the memory device storing a baseline capacitance value of the capacitive touch sensor. and wherein upon receiving the increased capacitance value signal from the capacitive touch sensor, the central processing unit deactivates the autonomous robot); and 
a tilt sensor configured to sense a posture of the main body ([0120], disclosing the accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation), and 

wherein the sensing unit senses a change in the posture of the main body according to the gripped state of the handle ([0115], disclosing in the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station. [0111], disclosing robot control system 230 is constantly aware of the location of the autonomous robot 200 within the defined area of confinement 220 by coordinates or other mapping techniques as discussed above. As such, the robot control system 230 is able to prevent the autonomous robot 200 from leaving the defined area of confinement. Therefore, it is aware of its position i.e. posture at all times e.g. when it is operating normally as well as when it has been picked up and carried away).

Furthermore, Letsky teaches that handle is for convenience of handling and user-initiated movement ([0067], disclosing handle 205 is provided on the rear end of the housing 201 for convenience of handling and/or user-initiated movement), therefore when robot is picked through the handle, it detects that it has been touched and the mower is deactivated). Furthermore, applicant claimed that ‘sensing unit comprises’ i.e. a contact sensor, a tilt sensor and more.

Furthermore, claimed limitation itself is unclear, see 112(b) rejection below.
With respect to claim 16, Letsky teaches: wherein sensing by the sensing unit comprises sensing a gripped state of the handle ([0010], disclosing a capacitive touch sensor operably coupled to the central processing unit and to the housing, the memory device storing a baseline capacitance value of the capacitive touch sensor. and wherein upon receiving the increased capacitance value signal from the capacitive touch sensor, the central processing unit deactivates the autonomous robot) and sensing a posture of the main body ([0120], disclosing the accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation).

Applicant further stated: Letsky merely discloses detecting that the robot is being stolen, and Letsky fails to disclose detecting whether a theft has occurred ... based on a result of sensing, by the sensing unit, at least one of a gripped state of the handle and a posture of the main body. In other words, Letsky fails to provide any disclosure relating to how the robot is detected as being stolen, thus failing to disclose utilizing a gripped state of the handle or a posture of the main body, as state information sensed by the sensing unit, to determine whether the theft of the robot has occurred

Although the argument above is not using claim language, examiner’s response to clarify reliance on Letsky is:
Letsky teaches in [0196], the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen (i.e., carried without authorization such that the Pin number was not transmitted by the remote). Absence of PIN communication with remote identifies robot being stolen. And in [0115], disclosing in the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit).

Position of robot necessarily has to be detected through sensing unit, and because “sensing unit comprises” as per claims 1 and 16, it comprises a contact sensor, tilt sensor and additional sensors that enable robot to determine its position, status of PIN entered etc. 

Therefore, Letsky teaches argued upon limitations of amended claims 1 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 line 14 recites “wherein the sensing unit senses a change in the posture of the main body according to the gripped state of the handle”. It is unclear how a gripped state is utilized in sensing a change in posture of the main body. Gripped state itself is sensed by a contact sensor as recited in 5. Therefore it is unclear how sensed information about contact is translated into posture of the body.

Claims 3-15 are rejected as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letsky (US 20120265391).
For claim 1, Letsky teaches: A robot ([0007], disclosing an autonomous robot), comprising:

a main body ([0067], disclosing a main housing), the main body including a handle ([0067], disclosing a handle is provided on the rear end of the housing 201 for convenience of handling and/or user-initiated movement);

a driving unit configured to move the main body ([0192], disclosing CPU 235 that controls drive motors);

a sensing unit configured to sense at least one of state information of the main body ([0120], disclosing accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation, which can be a hazard. Prior to a first use of the autonomous robot 500 in a field setting, a vibration profile is computed from raw data that is generated by the accelerometer 541. Specifically, the raw data is generated in three axes (i.e., X, Y and Z) and comprises hex values relative to the force of gravity. The vibration profile will be stored in the memory 533 as a threshold through which tilt and/or misuse of the autonomous robot 200 can be determined by comparing current data to the vibration profile data stored in the memory device), the sensing unit comprising:

a contact sensor configured to sense a gripped state of the handle ([0010], disclosing a capacitive touch sensor operably coupled to the central processing unit and to the housing, the memory device storing a baseline capacitance value of the capacitive touch sensor. and wherein upon receiving the increased capacitance value signal from the capacitive touch sensor, the central processing unit deactivates the autonomous robot. [0067], disclosing handle 205 is provided on the rear end of the housing 201 for convenience of handling and/or user-initiated movement; and
a tilt sensor configured to sense a posture of the main body ([0120], disclosing the accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation);

a communication unit configured to communicate with a communication target element of the robot ([0076], disclosing autonomous robot 200 will electronically communicate with the docking station 300, such as via IR, RF, Wi-Fi or the like, to indicate to the docking station 300 that a charge is needed);
an output unit configured to display a control screen of the robot ([0101], disclosing remote control or other external device may have a display which displays the map created by the CPU 235. In another embodiment, the autonomous robot 200 may connect to the PC, PDA, Smart Phone or other external device via Wi-Fi which displays the map created by the CPU 235. [0162], disclosing the server 400 maintains an accurate and real-time log of the work session (i.e., lawn mowing) data so that a user can track current work sessions by viewing them on the PC 401, smart phone 402, or other external device. The server 400 preferably transmits information and data to the PC 401 or smart phone 402 in order to present a user with information including, without limitation, a map of the area of confinement 520 and real-time or substantially real-time (i.e., within a 10 second delay, a 30 second delay, or a one minute or more delay) data regarding operation of the autonomous robot 500 including which areas of the area of confinement 520 (i.e., the lawn) have already been mowed, which have not yet been mowed, and the current location of the autonomous robot 500 in the area of confinement 520. Specifically, the data can be portrayed on a display of the PC 401, smart phone 402 or other external device with a graphical user interface ("GUI") that illustrates the perimeter of the area of confinement 520. [0078], disclosing docking station 300 serves as a communication gateway between the autonomous robot and a server 400); and

a controller ([0082], disclosing CPU 235) configured to:

determine position information of the main body based on at least one of a result of sensing by the sensing unit ([0120, disclosing the accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation, which can be a hazard. Prior to a first use of the autonomous robot 500 in a field setting, a vibration profile is computed from raw data that is generated by the accelerometer 541. Specifically, the raw data is generated in three axes (i.e., X, Y and Z) and comprises hex values relative to the force of gravity. The vibration profile will be stored in the memory 533 as a threshold through which tilt and/or misuse of the autonomous robot 200 can be determined) or a result of communication by the communication unit, control the driving unit such that the main body travels in a travel area ([0105], disclosing the robot control system 230 navigates the autonomous robot 200 inside the boundary), detect whether a theft of the robot has occurred when an anti-theft mode is set based on the state information of the main body sensed by the sensing unit and the position information ([0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen (i.e., carried without authorization such that the Pin number was not transmitted by the remote). Absence of PIN communication with remote identifies robot being stolen.), and

control at least one of the driving unit, the communication unit, or the output unit to restrict operation of the robot when the theft of the robot is detected ([0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot 200. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen (i.e., carried without authorization such that the Pin number was not transmitted by the remote). In such a circumstance, the autonomous robot 200 will send the "Stolen" message to the server 400 (via the docking station 300). The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. In certain embodiments, the user can customize the "Stolen" alert to only engage if the autonomous robot 200 leaves the defined area of confinement) wherein the sensing unit senses a change in the posture of the main body according to the gripped state of the handle ([0115], disclosing in the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station. [0111], disclosing robot control system 230 is constantly aware of the location of the autonomous robot 200 within the defined area of confinement 220 by coordinates or other mapping techniques as discussed above. As such, the robot control system 230 is able to prevent the autonomous robot 200 from leaving the defined area of confinement. Therefore, it is aware of its position i.e. posture at all times e.g. when it is operating normally as well as when it has been picked up and carried away).

For claim 7, Letsky teaches: The robot of claim 1, wherein the controller is configured to control the driving unit ([0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen (i.e., carried without authorization such that the Pin number was not transmitted by the remote). [0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot 200., the communication unit ([0115], disclosing In the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300, hence controlling communication unit), and the output unit to restrict operation of the robot when the theft of the robot is detected ([0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot 200).

For claim 8, Letsky teaches: The robot of claim 7, wherein the controller is configured to cut off power supplied to the driving unit and the output unit to restrict the driving of the driving unit and the output unit, and transmit information regarding the theft to the communication target element via the communication unit, when the theft of the robot is detected ([0115], disclosing In the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300, hence controlling communication unit), and the output unit to restrict operation of the robot when the theft of the robot is detected ([0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot 200. As unauthorized use is prevented, the power to driving unit will be restricted as it will not perform its tasks. Furthermore, as it is not performing a task and is in unauthorized state, it will not provide control information).

For claim 9, Letsky teaches: The robot of claim 8, wherein the controller is configured to control the output unit to display an input screen for requesting an input of a preset usage code after detecting the theft, and determine whether to cut off the power supplied to the driving unit and the output unit depending on the usage code entered through the input screen ([0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot 200. In order to further prevent theft of the autonomous robot 200, the robot control system 230 may connect to a PC 401, PDA, or Smart Phone 402 via Wi-Fi. As unauthorized use is prevented, the power to driving unit will be restricted as it will not perform its tasks. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen. In such a circumstance, the autonomous robot 200 will send the "Stolen" message to the server 400 (via the docking station 300). The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. Although input screen to enter PIN is not explicitly recited, a PIN has to be entered through PC, PDA or Smart Phone and they all have input screen).

For claim 10, Letsky teaches: The robot of claim 9, wherein the controller is configured to determine that the robot is not stolen when the usage code entered through the input screen matches the preset usage code, and maintain the power supplied to the driving unit and the output unit when the robot is not stolen, and determine that the robot is stolen when the usage code entered through the input screen does not match with the preset usage code, and cut off the power supplied to the driving unit and the output unit when the robot is stolen ([0112], disclosing robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot 200. [0196], disclosing "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered. Therefore, a correct PIN i.e. usage code indicates that robot is not stolen and an incorrect PIN indicates that robot is stolen).

For claim 12, Letsky teaches: The robot of claim 8, wherein the controller is configured to continue determining the position information of the main body after detecting the theft of the robot until determining that the robot has not been stolen, and transmit the position information to the communication target element via the communication unit according to a predetermined transmission period ([0115], disclosing In the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300. The docking station 300 will send this information to the server 400. the autonomous robot may communicate with neighboring docking stations to transmit security information. In some embodiments, the autonomous robot 200 may communicate with neighboring docking stations to obtain corrected navigational information i.e. GPS correction data. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen. The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. Therefore, it determines that it has not been stolen when correct PIN has been entered).

For claim 13, Letsky teaches: The robot of claim 9, wherein the controller is configured to continue determining the position information of the main body after detecting the theft of the robot until determining that the robot has not been stolen, and transmit the position information to the communication target element via the communication unit according to a predetermined transmission period ([0115], disclosing In the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300. The docking station 300 will send this information to the server 400. the autonomous robot may communicate with neighboring docking stations to transmit security information. In some embodiments, the autonomous robot 200 may communicate with neighboring docking stations to obtain corrected navigational information i.e. GPS correction data. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen. The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. Therefore, it determines that it has not been stolen when correct PIN has been entered. Transmitting the location continuously until correct PIN is entered is a predetermined transmission period. Furthermore [0076], disclosing autonomous robot 200 will electronically communicate with the docking station 300, such as via IR, RF, Wi-Fi or the like. The message refresh rate and/or baud rate of wi-fi network and transmitter of robot also dictates how frequently location can be sent, hence the location will be transmitted at that predetermined period).

For claim 14, Letsky teaches: The robot of claim 10, wherein the controller is configured to continue determining the position information of the main body after detecting the theft of the robot until determining that the robot has not been stolen, and transmit the position information to the communication target element via the communication unit according to a predetermined transmission period ([0115], disclosing In the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300. The docking station 300 will send this information to the server 400. the autonomous robot may communicate with neighboring docking stations to transmit security information. In some embodiments, the autonomous robot 200 may communicate with neighboring docking stations to obtain corrected navigational information i.e. GPS correction data. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen. The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. Therefore, it determines that it has not been stolen when correct PIN has been entered. Transmitting the location continuously until correct PIN is entered is a predetermined transmission period. Furthermore [0076], disclosing autonomous robot 200 will electronically communicate with the docking station 300, such as via IR, RF, Wi-Fi or the like. The message refresh rate and/or baud rate of wi-fi network and transmitter of robot also dictates how frequently location can be sent, hence the location will be transmitted at that predetermined period).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Letsky (US 20120265391) in view of Grufman (WO 2018/194504).

For claim 3, Letsky teaches: The robot of claim 1, wherein the controller is configured to determine whether the robot is outside of the travel area based on a comparison of predetermined criteria with state information of the main body sensed by the sensing unit, and the position information, and use the result of the comparison and the position information to detect a theft of the robot ([0115], disclosing in the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location . [0196], disclosing the user can customize the "Stolen" alert to only engage if the autonomous robot 200 leaves the defined area of confinement 220. Therefore it determines position information and compares it with confinement area boundary to determine if theft has occurred).

Examiner acknowledges that Letsky does not explicitly teach state information to independently determine theft of robot.

Therefore, in the alternative Grufman teaches determining theft has occurred based on state information of robot (page 1 line 12, disclosing detection of the tool being lifted from the ground. For instance, this function may be used to prevent theft. If an unauthorized person tries to remove a robotic lawnmower from the lawn where it is intended to operate, an alarm may sound and the lawnmower may be disabled until authorization takes place, for instance with a code. And page 4 line 3, disclosing the present disclosure relates to detection of lifting of a self-propelled robotic tool from the ground or from a floor. Lifting detection is commonly used in robotic lawn mowers, for instance to prevent theft. Detecting lift is determining state information of lawnmower, it is in a different state when lifted compared to when on ground).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Letsky to use state information as an indication of theft as taught by Grufman to prevent theft.
For claim 4, modified Letsky teaches: The robot of claim 3, wherein the predetermined criteria include at least one of the gripped state of the handle or an inclination of the main body ([0120], disclosing accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation, which can be a hazard. Prior to a first use of the autonomous robot 500 in a field setting, a vibration profile is computed from raw data that is generated by the accelerometer 541. Specifically, the raw data is generated in three axes (i.e., X, Y and Z) and comprises hex values relative to the force of gravity. The vibration profile will be stored in the memory 533 as a threshold through which tilt and/or misuse of the autonomous robot 200 can be determined by comparing current data to the vibration profile data stored in the memory device. As modification through Grufman utilizes state information as criteria in determining theft, inclination of the main body is criteria of determining theft in modified Letsky).

For claim 5, modified Letsky teaches: The robot of claim 3, wherein the controller is configured to determine that a theft has occurred when the state information of the main body sensed by the sensing unit corresponds to the predetermined criteria (as explained in claim 3, modified Letsky teaches of lift detection to determine theft has occurred: see claim 3 for modification), and the position information is outside of the travel area ([0115], disclosing in the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location . [0196], disclosing the user can customize the "Stolen" alert to only engage if the autonomous robot 200 leaves the defined area of confinement 220. Therefore, it determines position information and compares it with confinement area boundary to determine if theft has occurred).
For claim 6, modified Letsky teaches: The robot of claim 3, wherein the controller is configured to determine that a malfunction in the sensing unit has occurred when the predetermined criteria corresponds to the state information of the main body sensed by the sensing unit and the position information falls within the travel area ([0196], disclosing user can customize the "Stolen" alert to only engage if the autonomous robot 200 leaves the defined area of confinement. Therefore, in modified art, theft is confirmed when robot is outside confinement area and its state is ‘tilted’, and theft is not confirmed when robot is within confinement area hence a malfunction).

For claim 16, Letsky teaches: A method for controlling a robot including a main body provided with a handle ([0067], disclosing main housing and a handle is provided on the rear end of the housing 201 for convenience of handling and/or user-initiated movement), a driving unit configured to move the main body ([0192], disclosing CPU 235 that controls drive motors), 

a sensing unit configured to sense at least one of state information of the main body ([0120], disclosing accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation, which can be a hazard. Prior to a first use of the autonomous robot 500 in a field setting, a vibration profile is computed from raw data that is generated by the accelerometer 541. Specifically, the raw data is generated in three axes (i.e., X, Y and Z) and comprises hex values relative to the force of gravity. The vibration profile will be stored in the memory 533 as a threshold through which tilt and/or misuse of the autonomous robot 200 can be determined by comparing current data to the vibration profile data stored in the memory device), 

a communication unit communicating with a communication target element of the robot ([0076], disclosing autonomous robot 200 will electronically communicate with the docking station 300, such as via IR, RF, Wi-Fi or the like, to indicate to the docking station 300 that a charge is needed),

an output unit displaying a control screen of the robot ([0101], disclosing remote control or other external device may have a display which displays the map created by the CPU 235. In another embodiment, the autonomous robot 200 may connect to the PC, PDA, Smart Phone or other external device via Wi-Fi which displays the map created by the CPU 235. [0162], disclosing the server 400 maintains an accurate and real-time log of the work session (i.e., lawn mowing) data so that a user can track current work sessions by viewing them on the PC 401, smart phone 402, or other external device. The server 400 preferably transmits information and data to the PC 401 or smart phone 402 in order to present a user with information including, without limitation, a map of the area of confinement 520 and real-time or substantially real-time (i.e., within a 10 second delay, a 30 second delay, or a one minute or more delay) data regarding operation of the autonomous robot 500 including which areas of the area of confinement 520 (i.e., the lawn) have already been mowed, which have not yet been mowed, and the current location of the autonomous robot 500 in the area of confinement 520. Specifically, the data can be portrayed on a display of the PC 401, smart phone 402 or other external device with a graphical user interface ("GUI") that illustrates the perimeter of the area of confinement 520. [0078], disclosing docking station 300 serves as a communication gateway between the autonomous robot and a server 400), and 

a controller configured to determine position information of the main body based on at least one of a result of sensing by the sensing unit ([0120, disclosing the accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation, which can be a hazard. Prior to a first use of the autonomous robot 500 in a field setting, a vibration profile is computed from raw data that is generated by the accelerometer 541. Specifically, the raw data is generated in three axes (i.e., X, Y and Z) and comprises hex values relative to the force of gravity. The vibration profile will be stored in the memory 533 as a threshold through which tilt and/or misuse of the autonomous robot 200 can be determined) or a result of communication by the communication unit, and control the driving unit such that the main body is controlled to travel in a travel area ([0105], disclosing the robot control system 230 navigates the autonomous robot 200 inside the boundary), the method comprising:

detecting a theft occurrence of the robot based the position information ([0115], disclosing he event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300. The docking station 300 will send this information to the server 400. The server 400 will e-mail the user with information indicating that the autonomous robot 200 may have been stolen);

displaying an input screen on the output unit for requesting an input of a preset usage code ([0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot 200. In order to further prevent theft of the autonomous robot 200, the robot control system 230 may connect to a PC 401, PDA, or Smart Phone 402 via Wi-Fi. As unauthorized use is prevented, the power to driving unit will be restricted as it will not perform its tasks. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen. In such a circumstance, the autonomous robot 200 will send the "Stolen" message to the server 400 (via the docking station 300). The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. Although input screen to enter PIN is not explicitly recited, a PIN has to be entered through PC, PDA or Smart Phone and they all have input screen); and

controlling driving of the driving unit and the output unit depending on the usage code entered through the input screen ([0112], disclosing Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot. Therefore, driving unit and output unit will be controlled to prevent unauthorized use when wrong PIN i.e. usage code is entered and vice versa), wherein sensing by the sensing unit comprises sensing a gripped state of the handle ([0010], disclosing a capacitive touch sensor operably coupled to the central processing unit and to the housing, the memory device storing a baseline capacitance value of the capacitive touch sensor. and wherein upon receiving the increased capacitance value signal from the capacitive touch sensor, the central processing unit deactivates the autonomous robot) and sensing a posture of the main body ([0120], disclosing the accelerometer 541 can be used to detect that the autonomous robot 500 has been kicked or to detect when the autonomous robot 500 is operating in a tilted orientation).
Letsky teaches of detecting a theft but does not explicitly teach it based on the result of sensing by the sensing unit.

Grufman teaches determining theft has occurred based on state information of robot (page 1 line 12, disclosing detection of the tool being lifted from the ground. For instance, this function may be used to prevent theft. If an unauthorized person tries to remove a robotic lawnmower from the lawn where it is intended to operate, an alarm may sound and the lawnmower may be disabled until authorization takes place, for instance with a code. And page 4 line 3, disclosing the present disclosure relates to detection of lifting of a self-propelled robotic tool from the ground or from a floor. Lifting detection is commonly used in robotic lawn mowers, for instance to prevent theft. Detecting lift is determining state information of lawnmower, it is in a different state when lifted compared to when on ground).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Letsky to use state information as an indication of theft as taught by Grufman to prevent theft.

For claim 18, modified Letsky teaches: The method of claim 16, further comprising:

determining that the robot is not stolen when the usage code entered through the input screen matches the preset usage code, and maintain the power supplied to the driving unit and the output unit ([0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot. Therefore, when a correct pin is entered, driving unit and output unit are controlled normally), and

determining that the robot is stolen when the usage code entered through the input screen does not match with the preset usage code, and cut off the power supplied to the driving unit and the output unit ([0112], disclosing the robot control system 230 uses a Secure Pin to activate the autonomous robot 200. This Secure Pin may serve as a theft deterrent to prevent the unauthorized use or possession of the autonomous robot. Therefore, drive unit and output unit are controlled under theft deterrent mode).

For claim 20, modified Letsky teaches: The method of claim 16, further comprising continuing to determine the position information of the main body after detecting the theft of the robot until determining that the robot has not been stolen, and transmitting the position information to the communication target element via the communication unit according to a predetermined transmission period ([0115], disclosing In the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300. The docking station 300 will send this information to the server 400. the autonomous robot may communicate with neighboring docking stations to transmit security information. In some embodiments, the autonomous robot 200 may communicate with neighboring docking stations to obtain corrected navigational information i.e. GPS correction data. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen. The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. Therefore, it determines that it has not been stolen when correct PIN has been entered. Transmitting the location continuously until correct PIN is entered is a predetermined transmission period. Furthermore [0076], disclosing autonomous robot 200 will electronically communicate with the docking station 300, such as via IR, RF, Wi-Fi or the like. The message refresh rate and/or baud rate of wi-fi network and transmitter of robot also dictates how frequently location can be sent, hence the location will be transmitted at that predetermined period).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Letsky (US 20120265391) in view of Davis (US 20170249794).

For claim 11, Letsky teaches: The robot of claim 10, 

Letsky does not teach: wherein the controller is configured to cut off the power supplied to the driving unit and the output unit when the usage code is entered incorrectly a predetermined number of times.

Davis teaches of providing a predetermined number of allowed attempts for entering a code ([0113], disclosing where the user verification procedure in step 910 is implemented such that a key holder must enter a valid PIN code at mobile device 120 or electronic key 10, the method can permit the user a limited number of attempts, such as three, in which to correctly enter the PIN code. In this example, upon entering an incorrect PIN code three times within a prescribed period, such as ten minutes, the user will be prevented from attempting further user verification procedures).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Letsky to wherein the controller is configured to cut off the power supplied to the driving unit and the output unit when the usage code is entered incorrectly a predetermined number of times as taught by Davis to have a compensate for unintentional wrong PIN entry by authorized user.

For claim 15, modified Letsky teaches: The robot of claim 11, wherein the controller is configured to continue determining the position information of the main body after detecting the theft of the robot until determining that the robot has not been stolen, and transmit the position information to the communication target element via the communication unit according to a predetermined transmission period ([0115], disclosing In the event the autonomous robot 200 is traveling outside the defined perimeter and detects that it is being "carried" without the secure pin first having been entered, then the autonomous robot 200 will activate a security alarm and transmit its GPS location (using a location tracking unit or GPS unit) back to the docking station 300. The docking station 300 will send this information to the server 400. the autonomous robot may communicate with neighboring docking stations to transmit security information. In some embodiments, the autonomous robot 200 may communicate with neighboring docking stations to obtain corrected navigational information i.e. GPS correction data. [0196], disclosing the autonomous robot 200 may also send a "Stolen" message to a user if the autonomous robot 200 detects that it is being stolen. The "Stolen" message contains the autonomous robot's 200 GPS location and is transmitted continuously until the Secure Pin has been entered, the autonomous robot's 200 battery is removed, or the user has disabled the stolen messaging feature on the website. Therefore, it determines that it has not been stolen when correct PIN has been entered. Transmitting the location continuously until correct PIN is entered is a predetermined transmission period. Furthermore [0076], disclosing autonomous robot 200 will electronically communicate with the docking station 300, such as via IR, RF, Wi-Fi or the like. The message refresh rate and/or baud rate of wi-fi network and transmitter of robot also dictates how frequently location can be sent, hence the location will be transmitted at that predetermined period).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Letsky (US 20120265391) in view of Grufman (WO 2018/194504) and Davis (US 20170249794).

For claim 19, modified Letsky teaches: The method of claim 18, 

Letsky does not teach: further comprising cutting off the power supplied to the driving unit and the output unit when the usage code entered through the input screen is entered incorrectly a predetermined number of times.

Davis teaches of providing a predetermined number of allowed attempts for entering a code ([0113], disclosing where the user verification procedure in step 910 is implemented such that a key holder must enter a valid PIN code at mobile device 120 or electronic key 10, the method can permit the user a limited number of attempts, such as three, in which to correctly enter the PIN code. In this example, upon entering an incorrect PIN code three times within a prescribed period, such as ten minutes, the user will be prevented from attempting further user verification procedures).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Letsky to cutting off the power supplied to the driving unit and the output unit when the usage code entered through the input screen is entered incorrectly a predetermined number of times as taught by Davis to have a compensate for unintentional wrong PIN entry by authorized user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        

 /JAIME FIGUEROA/ 
 Primary Examiner, Art Unit 3664